Citation Nr: 9903818	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for amputation of the right 
foot secondary to service-connected frostbite of the left 
foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Jackson Regional Office (RO) December 1996 rating decision 
which denied service connection for amputation of the right 
foot secondary to service-connected frostbite of the left 
foot.

This case was previously before the Board in March 1998 at 
which time it was remanded for further development of the 
evidence.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing that the amputation of the veteran's right foot 
was due to his service-connected frostbite of the left foot.

2.  No competent medical evidence has been submitted 
establishing a nexus between the amputation of the veteran's 
right foot and his period of active service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement for service connection for amputation of the 
right foot, claimed secondary to his service-connected 
frostbite of the left foot.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his right foot was amputated 
because of the symptoms associated with his service-connected 
frostbite of the left foot.  He maintains that service 
connection is therefore warranted for the amputation of his 
right foot.

Before reaching the merits of the veteran's claim, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claim of service 
connection is well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Id., 1 Vet. App. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992); See also Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997); and Gilpin v. 
West, No. 97-7075 (Fed. Cir. Sept. 11, 1998).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The veteran has been granted service connection for frostbite 
of the left foot, for which a noncompensable disability 
evaluation has been assigned.

The veteran's complete service medical records are not 
available for review as they appear to have been destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
1973.  As the RO has undertaken additional efforts to obtain 
putative service medical records, which has been 
unsuccessful, the Board determines that reasonable efforts 
have been made to reconstruct the veteran's service medical 
records.  See Cuevas v. Principi,  3 Vet. App. 542, 548 
(1992).

The only service medical record available is the veteran's 
February 1955 service separation medical examination.  At 
that time, clinical evaluation of his feet revealed normal 
findings.  However, it was noted that frostbite had caused 
his feet to hurt in hot weather.  A response received from 
the NPRC in September 1996, with regard to a request for a 
search for any additional service medical records, indicated 
that there were no additional medical records of the veteran 
on file.  An additional response from the NPRC, received in 
October 1998, shows that the veteran had been stationed in 
Greenland from February to September 1954, and that no 
medical status entry was found for him during this period.

Treatment records, dated in January to March 1993, from 
Methodist Hospital, show that the veteran incurred abrasions 
and lacerations to his right knee and thigh from a fall.  He 
was seen in the Emergency Room with an infection, cellulitis 
and a high temperature.  Upon admission, it was noted that he 
had had diabetes mellitus since 1980.  During the course of 
his hospitalization, a large diabetic abscess was found on 
his right thigh.  The abscess was and irrigated and debrided 
in February 1993.  It was reported that the veteran tolerated 
this procedure well.  A March 1993 record shows that his 
debrided diabetic abscess wound had healed well, and that he 
underwent a split thickness skin graft.

Hospital records, dated in April 1996, from the Jackson VA 
Medical Center (MC), show that the veteran underwent a right 
below knee amputation.  It was reported that he had a history 
of insulin dependent diabetes mellitus, hypertension and poor 
circulation.  It was further reported that his toe had been 
amputated three weeks earlier.  The operation report shows 
that, following the amputation of the veteran's right foot, 
the post-operative diagnosis was gangrene of the right foot.  
He was reported to have tolerated the amputation well, except 
that an evacuation of hematoma was required in the amputation 
stump two days later.  The veteran was subsequently treated 
with physical therapy and medication.  Upon discharge, it was 
reported that his wound appeared excellent.  The diagnoses at 
discharge were insulin dependent diabetes mellitus with 
diabetic foot ulcer requiring a below the knee amputation; 
hypertension; cholelithiasis with intermittent biliary 
obstruction; peripheral vascular disease; post-operative 
below the knee amputation hematoma; and diabetic retinopathy.

A VA medical examination was conducted in association with 
the veteran's claim of service connection for frostbite of 
the feet in May 1996.  At that time, the veteran reported 
that his right below knee amputation of April 1996 had been 
secondary to gangrene and frostbite.  He indicated that his 
right foot had had poor blood circulation, and that he was a 
diabetic.  He reported that he had not had any temperature 
intolerance or parectasis.  Examination of his left foot 
revealed the presence of diabetic angioneuropathy, which 
masked the sequelae of frostbite, and may have hastened the 
deterioration of his right foot.

Outpatient treatment records, dated in April to September 
1996, from the Jackson VAMC, show that the veteran received 
follow up treatment for his right below knee amputation.  A 
June 1996 record reflects that his amputation stump was 
healing well and ready for a prosthesis.  Treatment records, 
dated from July to September 1996, show that the veteran was 
treated for symptoms associated with his diabetes mellitus.

At his hearing in April 1997, the veteran testified that, 
during his period active service in Greenland, a severe storm 
had caused a loss of power at his base.  He reported that he 
and six other soldiers were then forced to huddle on the 
floor of their barracks for warmth.  He indicated that his 
exposure to the elements and the cold floor during this storm 
had caused his legs to become frostbitten.  He reported that, 
after being rescued, he was taken to a boiler room so that he 
could thaw and receive treatment.  He indicated that he 
experienced severe pain all over his body when his blood 
began to circulate.  He reported that the pain in his right 
leg had been particularly severe because he had laid on this 
leg during the storm.  He indicated that the severity of his 
frostbite began to increase subsequent to his separation from 
active service.  He reported that leg instability had 
frequently caused him to fall.  He indicated that a private 
physician, now deceased, had advised him that he had 
frostbite in his leg which would never heal.  He indicated 
that had been a diabetic for 15 years.  He reported that he 
began to experience severe right foot problems in March 1996.  
He indicated that he had fractured his right leg when he was 
a child.  He reported that his exposure to the cold in 
Greenland had contributed to his frostbite.

On the basis of the foregoing evidence, including that 
gathered pursuant to the March 1998 remand in this case, the 
Board is now of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for amputation of the right foot, claimed 
secondary to his service-connected frostbite of the left 
foot.  The medical evidence of record does not establish that 
the symptoms which lead to the amputation of his right foot 
were due to, or the result of, his service-connected 
frostbite of the left foot.  The veteran's available service 
medical record shows only a notation which reflects that 
frostbite had caused his feet to hurt in hot weather.  In 
addition, clinical evaluation of his feet revealed normal 
findings at that time.  Moreover, neither the VA nor private 
treatment records and examination reports show that he 
received any treatment for frostbite of the right foot 
subsequent to his separation from active service.  In 
addition, the VA records do not relate or show any link or 
nexus between the symptoms which caused the amputation of the 
veteran's right foot and his service-connected frostbite of 
his left foot, or his period of active service.  Rather, the 
hospital records from the Jackson VAMC show that, following 
the amputation of the veteran's right foot, he was diagnosed 
as having insulin dependent diabetes mellitus with diabetic 
foot ulcer requiring a below the knee amputation.  In 
addition, the most recent VA examination report shows that an 
examination of the veteran's left foot revealed diabetic 
angioneuropathy ,which masked the sequelae of frostbite, and 
may have hastened the deterioration of his right foot.  Thus, 
these records demonstrate that the veteran's right foot was 
amputated because of symptoms related to his diabetes 
mellitus.  As such, there has been no medical evidence 
submitted which establishes a nexus or relates the symptoms 
which lead to the amputation of the veteran's right foot to 
his service-connected frostbite of the left foot.  Moreover, 
the medical evidence of record does not establish any link or 
nexus between the amputation of the veteran's right foot and 
his period of active service.  While the Board is sympathetic 
to the beliefs of the veteran, his claim cannot be viewed as 
well grounded under these circumstances.  Caluza, 7 Vet. App. 
at 506.

The Board is mindful of the veteran's contention regarding 
the relationship between the amputation of his right foot and 
the frostbite that he incurred during active service.  
However, while his testimony concerning the in-service and 
post-service manifestations of his frostbite cannot be 
ignored, as he is competent as a layman to describe the 
symptoms as he has experienced them, see Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is a lay person, and is 
not competent to make a medical diagnosis or relate a medical 
disorder to a specific cause.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, he is not competent to provide 
the required nexus between the symptoms which caused the 
amputation of his right foot and his service-connected 
frostbite of the left foot, or his period of active service.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).


ORDER

Service connection for amputation of the right foot is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

- 8 -


